internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-136686-02 date date legend x a b_trust n date date date date dear this letter responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code plr-136686-02 facts x was formed by a and b on date and timely filed a subchapter_s_election effective on date on date a died on date pursuant to a’s will a’s estate transferred n shares of x stock to trust the income_beneficiary of trust b intended to file an election for trust to be treated as a qualified_subchapter_s_trust qsst under sec_1361 however the income_beneficiary of trust failed to file the required election since date all of x’s shareholders have reported their share of x’s income as though x were an s_corporation and b has included trust’s share of income items in b’s personal returns x and its shareholders have agreed to make any adjustments that are required by the secretary consistent with the treatment of x as an s_corporation x represents that there was no intent to terminate x’s s election and that the failure_to_file a timely qsst election was not motivated by tax_avoidance or retroactive tax planning law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an election under sec_1362 is in effect for that year sec_1361 provides that the term small_business_corporation is a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in c or an organization described in c who is not an individual sec_1361 provides that for purposes of b b a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of b in the case of a_trust described in c a i the deemed owner shall be treated as the shareholder sec_1361 provides that a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the 2-year period beginning on the day on which such stock is transferred to it may be a shareholder in an s_corporation sec_1361 provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in c a i and the qsst's beneficiary will be treated as the owner for purposes of a of that portion of the qsst's s_corporation stock to which the election under d applies under d a a beneficiary of a qsst may elect to have d apply under d d this election will be effective up to days and two months before the date of the election plr-136686-02 sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of b of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides that if an election under a by any corporation a was not effective for the taxable_year for which made determined without regard to b by reason of a failure to meet the requirements of b or to obtain shareholder consents or b was terminated under paragraph or of d the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person was a shareholder of the corporation at any time during the period specified pursuant to f agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x's subchapter_s_election terminated upon the expiration of the 2-year period beginning on date we also conclude that the termination was an inadvertent termination within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as an s_corporation from the date of termination and thereafter provided that x's s_corporation_election is not otherwise terminated under sec_1362 this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning on date and thereafter accordingly the shareholders of x must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 furthermore this ruling is contingent on b filing a qsst election with the appropriate service_center effective date within days from the date of this letter a copy of this letter should be attached to the qsst election provided this plr-136686-02 election is made trust will be treated as a qsst and b will be treated for purposes of sec_678 as the owner of that portion of trust containing x stock except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 or whether trust is a qsst this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely matthew lay senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
